Citation Nr: 1630874	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-28 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA death benefits purposes.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant seeks recognition as the surviving spouse of the Veteran who served on active duty from September 1963 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the appellant filed a Substantive Appeal (i.e. VA Form 9) where she specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO (i.e. a Travel Board hearing).  There is no indication in the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The appellant should be scheduled for a hearing before a VLJ sitting in Philadelphia, Pennsylvania (or in the alternative, a videoconference hearing, if she so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




